FILED
                             NOT FOR PUBLICATION                             MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASHANDEEP KAUR,                                 No. 08-71630

               Petitioner,                       Agency No. A095-589-090

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jashandeep Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we review de

novo questions of law, Rivera v. Mukasey, 508 F.3d 1271, 1274-75 (9th Cir. 2007).

We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the discrepancy between Kaur’s testimony and her statements to the

asylum officer regarding the mistreatment she suffered in detention, and based on

the discrepancy between Kaur’s testimony and her declaration regarding the

circumstances of her release from police custody. See Li v. Ashcroft, 378 F.3d 959,

962-63 (9th Cir. 2004); see also Singh v. Gonzales, 403 F.3d 1081, 1089-90 (9th

Cir. 2005) (listing indica of reliability for an asylum officer’s notes). In the

absence of credible testimony, Kaur’s asylum and withholding of removal claims

fail. See Farah, 348 F.3d at 1156.

      Because Kaur’s CAT claim is based on the same testimony found not

credible, and she points to no other evidence showing it is more likely than not she

will be tortured if returned to India, her CAT claim also fails. See id. at 1156-57.

      Finally, we reject Kaur’s contention that the IJ was biased, because she has

not demonstrated any bias or that the outcome of the proceedings was affected.

See Rivera, 508 F.3d at 1276.


                                            2                                      08-71630
PETITION FOR REVIEW DENIED.




                       3      08-71630